McCLELLAN, C. j.
There was no objection or exception to the ruling of the court that the boy, Jim McDonald, was a competent witness when that ruling was made. After the solicitor had proceeded for some moments with the examination counsel for defendant in-' terrupted and said: “I object to the examination of that witness.” • Even then no ground of objection was stated, *44nor was it suggested that the hoy had not been sufficiently examined on his voir dire. The court overruled this objection, and the solicitor proceeded to examine .the witness further on the facts of the case. Finally his examination was again interrupted by defendant’s counsel, who stated that he wanted to propound questions to the witness touching his competency. The court said: “You should have asked to examine the witness touching his competency before the solicitor began his examination touching the facts of the case, or at least before the examination had proceeded as far as it now has;” and declined to allow defendant’s counsel to examine the witness on his vow dwe. We are of opinion that the defendant by his course in respect of the matter waived any right he might have had to have the boy further examined touching his competency to testify, or to object to his examination on the facts of the case. The boy was examined on his voir dire by the solicitor. The defendant did not then ask to examine him further. Nor did the defendant then object to his competency, nor in any way except to the ruling of the court then made that he was competent. The boy was nearly nine years old. The bill of exceptions states that he “was a white boy of unusual intelligence and brightness, shown by his appearance, examination and manner.” The court committed no error in overruling the objection to the further examination of the witness as and when it was made, nor in declining to allow defendant to further examine him as¡ to his competency after his examination as to the facts of the case had been entered upon. We intimate no opinion as to whether the boy Avas shown, as an original proposition, to have sufficient knowledge of the nature and obligation of an oath.
The other questions raised by the record have not been discussed by appellant’s counsel, and will not be by us, further than to say that Ave have examined them and"that no error is involved in them.
Affirmed.